DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims status
In the amendment filed on June 27, 2022, claims 7, 9 and 13 have been canceled, claims 1, 8 and 10-12 have been amended.  Therefore, claims 1-6, 8, 10-12 and 14-19 are currently pending for examination.

Allowable Subject Matter
Claims 1-6, 8, 10-12 and 14-19 (renumbered as claim 1-16) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 8, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as  “calculate a target parking position including a relative angle between the host vehicle and a nearby object, a transverse relative position of the host vehicle with respect to the nearby object and a longitudinal relative position of the host vehicle with respect to the nearby object, on the basis of the received surrounding environment information when the host vehicle is being parked” in combination with “compare a current parking position to the target parking position and determine whether it is possible to improve parking alignment after the host vehicle is parked by a driver; show, to the driver, that the improvement of the parking alignment is possible when it is possible to improve the parking alignment; and control the host vehicle such that the host vehicle is parked at the target parking position when a parking alignment improvement command is entered by the driver.”.
Regarding claims 2-6, 10-12 and 14-19, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687